UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2418



HELEN C. VELLO,

                                              Plaintiff - Appellant,

          versus


WILLIAM J. HENDERSON,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-01-561-WMN)


Submitted:   January 28, 2004              Decided:   March 8, 2004


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Helen C. Vello, Appellant Pro Se. Nadira Clarke, Special Assistant
United States Attorney, Kristine L. Sendek Smith, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Helen C. Vello appeals the district court’s order denying

her civil action alleging Postmaster General William J. Henderson

failed to comply with an order issued by the Equal Employment

Opportunity Commission.   We have reviewed the record and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See Vello v. Henderson, No. CA-01-561-WMN (D. Md.

Oct. 8, 2003).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -